DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-17 of the claim set received 10/04/2021 are pending.  Claims 1-5 are withdrawn from consideration.

Election/Restrictions
Applicant's election with traverse of the apparatus of claims 6-17 in the reply filed on 10/04/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because the inventions have different classifications and require, at the very least, different search strategies and queries.  As to applicant’s argument that “issuing one patent on the subject matter of groups A and B as defined in the outstanding office action would be more expedient for the [USPTO],” it is noted that should the apparatus be found allowable and the withdrawn apparatus updated to incorporate the allowable apparatus limitations, the withdrawn claims will be rejoined and a single patent issued.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 6 is objected to because of the following informalities:  the line indentations of the claim limitations should be fixed so that it no longer appears that the turbine section includes the compressor section and the compressor section comprises the engine control system.
Claim 6 is objected to because of the following informalities: “high pressure turbine” of line 9 should be written “high pressure turbine rotor” due to antecedence at line 3.
Claim 6 is objected to because of the following informalities: “move a variable pitch high pressure compressor vane” of line 17 should be written “move a variable pitch high pressure compressor vane of the plurality of variable pitch stator vanes” since the stator vanes have been previously introduced at line lines 10-11.
Claim 6 is objected to because of the following informalities: “a clearance gap between the high pressure turbine rotor and a blade outer airseal” should be written “the radial clearance gap” since the clearance gap has been previously defined in terms of the high pressure turbine rotor and blade outer air seal at lines 3-6.
Claim 7 is objected to because of the following informalities: “high pressure turbine” should be written “high pressure turbine rotor” due to antecedence in claim 6.
Claims 12 and 17 are objected to because of the following informalities: “wherein the plurality of variable pitch stator vanes are rotatable about a vane axis” should be written “wherein each of the plurality of variable pitch stator vanes is rotatable about a respective vane axis” since clearly the variable vanes of the instant invention are circumferentially spread around a central axis and do not all rotate about a singular axis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-9 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowman (US 2007/0084211).
Regarding Claims 6 and 13, Bowman discloses in Figs. 2-4, a gas turbine engine, comprising: 
a turbine section 37 including: 
a high pressure turbine rotor (rotor carrying the blades as shown in Fig. 2) having a plurality of rotor blades (see Fig. 2); 
a blade outer airseal (the structure radially outside the rotor blades of high pressure turbine section 37 as shown in Fig. 2) disposed radially outboard of the turbine rotor and defining a radial clearance gap between the plurality of rotor blades and the blade outer airseal (see Fig. 2); 
a compressor section 35 including: 
a high pressure compressor rotor 30 operably connected to the high pressure turbine 37 via an outer shaft; 
a high pressure compressor stator including a plurality of variable pitch stator vanes 36b; 
an actuation system 61b operably connected to the plurality of variable pitch stator vanes 36b configured to move the variable pitch stator vanes between a closed position (Fig. 3) and an open position (Fig. 4) (read para. 0024); and 
an engine control system 50 configured to: 

move a variable pitch high pressure compressor vane 36b toward an open position (read para. 0027) thereby slowing an acceleration rate of a high pressure turbine rotor thereby reducing a change in a clearance gap between the high pressure turbine rotor and a blade outer airseal (these are the results of opening the variable vanes of the high pressure compressor as read at the instant application specification 0040 while Bowman discloses an apparatus capable of opening variable pitch high pressure compressor vanes during acceleration as read at para. 0027).
It is noted with respect to the functional language following the engine control system and any additional functional limitations of the remaining apparatus claims, that it has been ruled that “apparatus claims cover what a device is, not what a device does” and “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus.”  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Regarding Claims 7 and 14, Bowman discloses a low pressure turbine 27 disposed downstream of the high pressure turbine 37; and a combustor 39 disposed upstream of the high pressure turbine 37; wherein the engine control system 50 is additionally configured to modulate a fuel flow to the combustor (read paras. 0018 and 0022) in response to the slowing of the acceleration rate of the high pressure turbine rotor (as read in para. 0023, fueling is based on N2 or the speed of the high pressure 
Regarding Claims 8 and 15, Bowman discloses wherein modulating the fuel flow is reducing a rate of the fuel flow (as discussed above, the engine control system 50 is capable of modulating the fuel flow; modulating a fuel flow includes increasing and decreasing a rate of the fuel flow, e.g. a system would not be designed to only increase fuel flow because the engine would not be able to slow to a stop).
Regarding Claim 9, Bowman discloses in Fig. 2, wherein the low pressure turbine 27 is secured to an inner shaft 28 separate from the outer shaft 38.
Regarding Claims 11 and 16, Bowman discloses wherein the reducing the acceleration rate of a high pressure turbine rotor (as discussed above in the rejection of claim 6, this is a result of opening the variable vanes) prevents a rub condition between the blade outer airseal and the high pressure turbine rotor during the acceleration of the gas turbine engine (as explained in the instant application specification para. 0037 the prevention of rub is purely a result of the decrease in rotational speed of the high pressure turbine provided by the opening of the variable vanes, the function which Bowman is shown capable of providing).
Regarding Claims 12 and 17, Bowman discloses wherein the plurality of variable pitch stator vanes 36b are rotatable about a vane axis to move between the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman (US 2007/0084211) in view of Spangler (US 2009/0096174).
Bowman discloses the claimed invention as discussed above.  Bowman discloses wherein the blade outer airseal is a high pressure turbine case as opposed the claimed blade outer airseal is disposed in a high pressure turbine case.
Spangler discloses in Figs. 1-2A, a gas turbine engine 10 having a high pressure turbine 12 (read para. 0020).  Spangler teaches the high pressure turbine 12 having a 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Bowman to include the blade outer airseal within the high pressure turbine case as taught by Spangler in order to minimize leakage of flow past the high pressure turbine blades (read para. 0011) so that more work can be extracted from the flow (read para. 0006).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/                                                            /GERALD L SUNG/                                                                       Primary Examiner, Art Unit 3741                                                                                                               Examiner, Art Unit 3741